DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No.11,271,037. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claim 1, U.S. Patent No.11,271,037 discloses in claim 1, a data storage device comprising: a transistor on a substrate; and a data storage structure electrically connected to the transistor, wherein the data storage structure comprises a magnetic tunnel junction pattern and a top electrode on the magnetic tunnel junction pattern, wherein the top electrode comprises a first top electrode and a second top electrode on the first top electrode, wherein the first and second top electrodes comprise a same metal nitride, wherein the first top electrode comprises first crystal grains of the metal nitride, wherein the second top electrode comprises second crystal grains of the metal nitride, and wherein a first mean size of the first crystal grains of the metal nitride is different from a second mean size of the second crystal grains of the metal nitride.
Regarding claims 2-10, U.S. Patent No.11,271,037 discloses a device wherein the first mean size of the first crystal grains is smaller than the second mean size of the second crystal grains; wherein the first mean size of the first crystal grains comprises a first mean width in a direction parallel to a top surface of the magnetic tunnel junction pattern, wherein the second mean size of the second crystal grains comprises a second mean width in the direction, and wherein the first mean width is smaller than the second mean width; wherein a ratio of a thickness of the first top electrode to a total thickness of the top electrode ranges from 0.05 to 0.2; wherein the total thickness of the top electrode is 1.2 to 1.9 times a thickness of the magnetic tunnel junction pattern; wherein the data storage structure further comprises a capping pattern interposed between the magnetic tunnel junction pattern and the first top electrode, and wherein the capping pattern comprises ruthenium; wherein the first crystal grains have a first void therebetween, wherein the second crystal grains have a second void therebetween, and wherein a size of the first void is smaller than a size of the second void; wherein the top electrode further comprises an interface layer between the first top electrode and the second top electrode, and wherein the interface layer comprises at least one metal oxide; wherein the metal nitride comprises titanium nitride, tantalum nitride, or tungsten nitride; wherein the magnetic tunnel junction pattern comprises a first magnetic pattern, a second magnetic pattern, and a tunnel barrier pattern therebetween, wherein one of the first and second magnetic patterns is a reference layer, and wherein the other of the first and second magnetic patterns is a free layer.

Regarding claim 11, U.S. Patent No.11,271,037 discloses in claim 11, a data storage device comprising: a transistor on a substrate; and a data storage structure electrically connected to the transistor, wherein the data storage structure comprises: a bottom electrode electrically connected to the transistor; a magnetic tunnel junction pattern on the bottom electrode; and a top electrode on the magnetic tunnel junction pattern, wherein the top electrode comprises a first top electrode and a second top electrode on the first top electrode, wherein the first and second top electrodes comprise a same metal nitride, and wherein a density of the first top electrode is higher than a density of the second top electrode.
Regarding claims 12-15, U.S. Patent No.11,271,037 discloses a data storage device of claim 11, wherein a thickness of the first top electrode is smaller than a thickness of the second top electrode, and wherein a ratio of the thickness of the first top electrode to a total thickness of the top electrode ranges from 0.05 to 0.2; wherein the data storage structure further comprises a capping pattern interposed between the magnetic tunnel junction pattern and the first top electrode, and wherein the capping pattern comprises ruthenium; wherein the top electrode further comprises an interface layer between the first top electrode and the second top electrode, and wherein the interface layer comprises at least one metal oxide; wherein the first top electrode comprises first crystal grains of the metal nitride, wherein the second top electrode comprises second crystal grains of the metal nitride, and wherein a first mean size of the first crystal grains of the metal nitride is smaller than a second mean size of the second crystal grains of the metal nitride.

Regarding claim 16, U.S. Patent No.11,271,037 discloses in claim 16, a data storage device comprising: a transistor on a substrate; an interconnection structure electrically connected to the transistor; a cell contact plug on the interconnection structure; a conductive line on the cell contact plug; and a data storage structure interposed between the cell contact plug and the conductive line, wherein the data storage structure comprises: a bottom electrode electrically connected to the cell contact plug; a top electrode electrically connected to the conductive line; a magnetic tunnel junction pattern between the bottom electrode and the top electrode; and a capping pattern between the magnetic tunnel junction pattern and the top electrode, wherein the top electrode comprises a first top electrode, a second top electrode on the first top electrode, and an interface layer between the first and second top electrodes, wherein the first and second top electrodes comprise a same metal nitride, wherein the first top electrode comprises first crystal grains of the metal nitride and a first void between the first crystal grains, wherein the second top electrode comprises second crystal grains of the metal nitride and a second void between the second crystal grains, wherein a size of the first void is different from a size of the second void.
Regarding claims 17-20, U.S. Patent No.11,271,037 discloses in claim 17-23, a data storage device wherein the size of the first void is smaller than the size of the second void; wherein a first mean size of the first crystal grains is smaller than a second mean size of the second crystal grains; wherein a density of the first top electrode is higher than a density of the second top electrode; wherein the metal nitride comprises titanium nitride, tantalum nitride, or tungsten nitride.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813